Name: Commission Regulation (EEC) No 692/90 of 22 March 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 3 . 90 No L 79/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 692/90 of 22 March 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (J), as last amended by Regulation (EEC) No 624/90 (4); Whereas Commission Regulation (EEC) No 3153/85 (*), as last amended by Regulation (EEC) No 3672/89 (4), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 14 to 20 March 1990 for the pound sterling and the Portuguese escudo lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for the United Kingdom and Portugal , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column headed 'United Kingdom' in Parts 1 , 2, 3 , 4, 5, 7, 8 , 9 and 10 of Annex I is replaced by that in Annex I hereto. 2. The column headed 'Portugal* in Part 7 of Annex I is replaced by that in Annex I hereto. 3 . Annexes II and III are replaced by Annexes II and III hereto . 4. Annex IV, C and D is replaced by Annex IV, C and D hereto. Article 2 This Regulation shall enter into force on 26 March 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1990, For the Commission Ray MAC SHARRY Member ofthe Commission ') OJ No L 164, 24. 6. 1985 , p. 6 . 2) OJ No L 182, 3 . 7. 1987, p. 1 . J) OJ No L 188 , 1 . 7 . 1989, p. 1 . 4) OJ No L 72, 19. 3 . 1990, p. 1 . s) OJ No L 310, 21 . 11 . 1985, p . 4. ") OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 79/2 Official Journal of the European Communities 26 . 3 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts \ I l Positive . Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Ut FF Dr £ Irl Esc \ I I  1 000 kg  0709 90 60 I \ 22,001 0712 90 19 \ l \ 22,001 ' 1001 10 10 \ \ &lt; 32,011 1001 10 90 I \ 32,011 1001 90 91 I \ \ 22,001 1001 90 99 l \ 22,001 1002 00 00 l \ 20,901 1003 00 10 I 20,901 1003 00 90 I \ 20,901 1004 00 10 I \ 20,065 1004 00 90 - I \ 20,065 1005 10 90 I I \ 22,001 1005 90 00 I \ 22,001 1007 00 90 ||\ \ 20,901 1008 20 00 \ '20,901 1101 00 00 \ 26,673 1102 10 00 l II\ 25,133 1102 20 10 II 30,801 1102 20 90 l II 9,900 1102 90 10 l 21,319 1102 90 30 \ 20,466 1102 90 90 11-1 1 1-1 7285 7286 I 21,31921,319 1103 11 10 - IlIll 41,460 1103 11 90 Il l I 28,807 1103 12 00 Il IlI 28,090 1103 13 11 11-2 7287 IlI 31,901 1103 13 19 11-3 11-3 7288 7289 1 31,90131,901 1103 13 90 22,441 1103 19 10 Il 21,319 1103 19 30 \\\ 29,261 1103 19 90 11-1 7285 \ 21,319 \ 11-1 7286 Il 21,319 1103 21 00 IIII L 22,441 1103 29 10 IlIl 21,319 1103 29 20 [1II 21,319 26. 3 . 90 Official Journal of the European Communities No L 79/3 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  20,466 22,441 21,319 21,319 21,319 29,261 20,466 36,116 22,441 21,319 24,201 21,319 21,319 21,319 29,261 33,441 21,319 20,466 36,116 28,090 20,466 20,466 22,441 22,441 22,441 22,441 21,319 21,319 21,319 22,441 21,319 21,319 21,319 22,441 21,319 21,319 21,319 16,500 6,600 39,161 29,261 37,203 27,798 32,396 37,181 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 No L 79/4 Official Journal of the European Communities 26. 3 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ ||  1 000 kg  1108 11 00 11-5 7295 m 37,181 1108 12 00 11-5 7294 33,221 11-5 7295 o 33,221 1108 13 00 11-6 7296 Il 33,221 \ 11 -6 7297 &lt;l&gt; \ 33,221 1108 14 00 11-5 7294 33,221 11-5 7295 33,221 1108 19 90 11-5 7294 Il 33,221 11-5 7295 33,221 1109 00 00 Il\ l I 50,601 1702 30 91 17-9 7318 », 43,341 1702 30 99 17-9 7318 \ 33,221 1702 40 90 II 33,221 1702 90 50 l III 33,221 1702 90 75 l 45,321 1702 90 79 \ liII 31,681 2106 90 55 l 33,221 2302 10 10 23-1 7622 I  23-1 7623 9,086 2302 10 90 l 18,822 230220 10 I II 9,086 2302 20 90 Il\ 18,822 2302 30 10 Il l 9,086 2302 30 90 II I 19,471 2302 40 10 1 II 9,086 2302 40 90 \ 19,471 2303 10 11 \ 44,001 2309 10 11 23-2 7624 O  23-2 7625 o 2,640 230910 13 23-8 7541 oo  \ 23-8 7542 oo L 27,334 23-8 7543 oo 54,668 23-8 7547 OO  l 23-8 7548 oo 43,090 l 23-8 7549 oo 86,180 I 23-8 7550 oo 2,640 23-8 7551 oo 29,974 23-8 7552 oo 57,308 23-8 7629 oo 2,640 23-8 7630 oo 45,730 23-8 7631 oo 88,820 230910 31 23-3 7624 o  23-3 7691 o 8,360 2309 10 33 23-9 7541 : oo  23-9 7542 oo 27,334 26. 3 . 90 Official Journal of the European Communities No L 79/5 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece ¢ Dr Ireland £ Irl Portugal Esc 1 \ - 1 000 kg  2309 10 33 23-9 7543 oo 54,668 23-9 7547 (2)(5) \ _ . 23-9 7548 X') 43,090 23-9 7549 oo 86,180 23-9 7645 X' 8,360 23-9 7646 oo 35,694 23-9 7647 oo 63,028 23-9 7651 oo I 8,360 23-9 7652 oo I 51,450 23-9 7653 oo \ 94,540 2309 10 51 23-4 7624 o \ 23-4 7692 0 16,500 2309 10 53 23-10 7541 oo  \ 23-10 7542 oo 27,334 23-10 7543 oo 54,668 23-10 7547 oo  23-10 7548 oo I 43,090 23-10 7549 oo 86,180 l 23-10 7654 oo 16,500 23-10 7655 (W) 43,834 \ 23-10 7656 oo I 71,168 23-10 7660 oo 16,500 23-10 7661 oo \ 59,590 23-10 7662 oo 102,680 2309 90 31 23-5 7624  23-5 7693 o l 2,640 2309 90 33 23-11 7541 oo I  23-11 7542 (W) 27,334 I 23-11 7543 oo \ 54,668 23-11 7547 oo  l 23-11 7548 oo 43,090 23-11 7549 oo 86,180 23-11 7663 X')] 2,640 23-11 7664 )f) 29,974 23-11 7665 oo \ 57,308 23-11 7669 oo \ 2,640 23-11 7670 )f) 45,730 23-11 7671 oo 88,820 2309 90 41 23-6 7624 o   i 23-6 7694 o I 8,360 , 2309 90 43 23-12 7541 X')]  23-12 7542 27,334 23-12 7543 XV I 54,66 « 23-12 7547 X')]  23-12 7548 oo 43,090 No L 79/6 Official Journal of the European Communities 26. 3 . 90 Positive Negative , CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Put United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Etc  1 000 kg  2309 90 43 23-12 7549 oo 86,180 23-12 7672 OO 8,360 23-12 7673 oo 35,694 23-12 7674 oo I 63,028 23-12 7678 oo 8,360 23-12 7679 oo 51,450 / 23-12 7680 oo 94,540 2309 90 51 23-7 7624 o L  \ 23-7 7695 o I 16,500 2309 90 53 23-13 7541 oo  23-13 7542 oo 27,334 I 23-13 7543 oo 54,668 23-13 7547 oo \  23-13 7548 oo 43,090 23-13 7549 oo 86,180 l 23-13 7681 oo 16,500 23-13 7682 f oo 43,834 23-13 7683 oo 71,168 23-13 7687 oo I 16,500 \ 23-13 7688 oo 59,590 \ 23-13 7689 oo 102,680 O When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. O When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (3) When completing:  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of .Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 26 . 3 . 90 Official Journal of the European Communities No L 79/7 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative CN code GÃ «rmany Nether ­ lands Spain United Kingdom Portugal Table Additionalcode Note* Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 02-3 02-3 7039 7054 02-3 02-3 7039 7054  100 kg - 4,594 3,907 4,594 5,974 8,662 6,691 6,691 9,678 5,197 9,678 6,691 6,691 5,974 8,662 6,691 6,691 9,678 5,197 9,678 6,691 6,691 2,390 2,629 1,434 8,662 6,691 16,847 13,262 5,197 8,662 7,647 8,364 6,691 9,678 9,678 6,691 6,691 13,262 16,668 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 No L 79/8 Official Journal of the European Communities 26 . 3 . 90 I I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I IIIl  100 kg  0210 19 81 02-3 7039 16,847 \ 02-3 7054 8,662 0210 19 89 Il l 8,662 1601 00 10 0) 8,364 1601 00 91 16-1 7319 C)(a) \ 14,039 16-1 7322 on 11,231 1601 00 99 16-1 7319 - oo 9,558 16-1 7322 oo I 7,647 ¢ 1602 10 00 l II I 6,691 1602 20 90 II 7,766 1602 41 10 16-3 7327 8,662 16-3 7328 \ 14,636 16-3 7329 \ 8,961 1602 42 10 16-3 7327 \ I 6,691 16-3 7328 \ 12,247 16-3 7329 8,364 1602 49 11 16-3 7327 l 8,662 16-3 7328 14,636 16-3 7329 8,364 1602 49 13 16-3 7327 6,691 16-3 7328 12,247 16-3 7329 8,364 1602 49 15 16,-3 7327 \ 6,691 16-3 7328 II 12,247 16-3 7329 8,364 1602 49 19 16-3 7327 \ 6,691 1 - 16-3 7328 8,065 16-3 7329 \ 6,452 1602 49 30 16-1 7319 l I. 6,691 16-1 7322 5,377 1602 49 50 \ \ I 4,003 1602 90 10 II 7,766 1602 90 51 I 8,065 1902 20 30 \ 4,003 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations . (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. 26 . 3 . 90 Official Journal of the European Communities No L 79/9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts \ I I \ Positive Negative CN code Table Additionalcode - Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I \  100 kg live weight  0102 90 10 \ \ o 15,607 0102 90 31 \ I o 15,607 0102 90 33 \ C) 15,607 0102 90 35 I o 15,607 0102 90 37 I \ 15,607 I \  100 kg net weight  0201 10 10 I \ 29,654 0201 10 90 II\ L 29,654 0201 20 21 IlI 29,654 0201 20 29 I \ \ \ 29,654 0201 20 31 I I \ 23,723 0201 20 39 III \ 23,723 &lt; 0201 20 51 II\ \ 35,585 0201 20 59 Il \ 35,585 0201 20 90 || I 23,723 0201 30 00 Il\ \ 40,579 0202 10 00 ; 26,377 0202 20 10 IlIl o 26,377 0202 20 30 02-1 7014 Il\ 4,220 02-1 7018 l 4,220 02-1 7019 C) 21,101 0202 20 50 02-1 7014 Li 6,594 l 02-1 7018 6,594 02-1 7019 o ; ' 32,971 0202 20 90 || o 21,101 0202 30 10 \ &lt;2&gt; 32,971 0202 30 50 \ (')(') 32,971 0202 30 90 02-2 7034 II 6,594 \ 02-2 7038 (2) 32,971 0206 10 95 I 40,579 0206 29 91 \ \ 32,971 0210 20 10 \ 23,723 0210 20 90 IIIl 33,868 0210 90 41 II|| 33,868 0210 90 90 liII 33,868 1602 50 10 16-4 7330 \ 33,868 \ 16-4 7331 I I 20,290 \ 16-4 7332 \ 13,578 1602 90 61 16-4 7332 \ \ 13,578 No L 79/10 Official journal of the European Communities 26. 3 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (l) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (*) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 26. 3 . 90 Official Journal of the European Communities No L 79/ 11 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Put £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc 100 pieces 0,604 1,762 0,604 100 kg 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 2,624 4,268 4,046 2,884 4,218 3,297 3,749 4,084 4,121 4,517 5,022 6,097 6,775 5,781 6,321 6,025 3,749 4,084 4,121 4,517 6,097 6,775 5,781 6,321 6,025 11,110 4,493 3,421 2,368 6,185 5,811 10,525 2,368 ,8,653 4,968 No L 79/12 Official journal of the European Communities 26 . 3, 90 Positive Negative CN code Germany Nether ­ lands Spain United Kingdom Portugal Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207.39 55 0207 39 57 0207 39 61 ; 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 3,421 2,368 6,593 3,091 5,563 10,525 2,368 13,274 11,110 7,453 6,953 6,628 3,421 2,368 9,481 6,185 9,165 5,811 8,693 10,525 2,368 11,110 4,493 3,421 2,368 6,185 5,811 10,525 2,368 8,653 4,968 3,421 2,368 6,593 3,091 5,563 10,525 2,368 13,274 11,110 7,453 6,953 6,628 3,421 2,368 26. 3 . 90 Official Journal of the European Communities No L 79/ 13 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F| -  Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I l \  100 kg  0207 43 51 l \ Il 9,481 0207 43 53 \ IIIl 6,185 0207 43 61 II 9,165 0207 43 63 Il 5,811 0207 43 71 IlII 8,693 0207 43 81 II 10,525 0207 43 90 \ Il 2,368 0209 00 90 || 5,263 \ - 100 pieces 0407 00 11 I Il 1,259 0407 00 19 \ \ 0,431 II  100 kg - 0407 00 30 IIIIIII 3,802 0408 11 10 IIIl 17,794 0408 19 11 I Il 7,756 0408 19 19 IIIl 8,289 0408 91 10 IIII 17,185 0408 99 10 \ IlIII 4,410 1602 31 11 16-2 7323 Il . 8,241 16-2 7324  1602 31 19 16-2 7323 11,578 16-2 7324  1602 39 11 11,096 1602 39 19 16-2 7323 l 11,578 16-2 7324  3502 10 91 l || I 15,436 3502 10 99 l II 2,091 3502 90 51 l 15,436 3502 90 59 l 2,091 No L 79/ 14 Official Journal of the European Communities 26. 3 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ li  100 kg  0401 04-1 7058 II a+ e 0402 10 11 IlII 21,545 0402 10 19 04-3 7059 l 14,069 04-3 7074 Il  - 04-3 7079 \ 21,545 0402 10 91 04-4 7089 IIL d+f 0402 10 99 04-4 7089 l \ d+f 0402 21 11 04-2 7744 Il a+c 0402 21 17 04-6 7098 II 14,069 I 04-6 7099 \  04-6 7114 II a+c 0402 21 19 04-2 7744 l a+c 0402 21 91 04-2 7744 Il a+c 0402 21 99 04-2 7744 l a+c 0402 29 ^ 04-2 7744 \ a+c+f 0402 91 04-2 7744 I a+c 0402 99 04-2 7744 \ I a+ c+f 0403 10 11 04-2 7744 a+c ' 0403 10 13 04-2 7744 \ a+c 0403 10 19 04-2 7744 \ \ a+c 0403 10 31 04-2 7744 a+c+f 0403 10 33 04-2 7744 II a+c+f 0403 10 39 04-2 7744 I a+c+f 0403 90,11 04-5 7093 I I 14,069 04-5 7094 I \  04-5 7097 l \ 21,545 0403 90 13 04-6 7098 I 14,069 i 04-6 7099 \  \ 04-6 7114 a+c 0403 90 19 04-2 7744 I a+c 0403 90 31 04-4 7089 l d+f 0403 90 33 04-2 7744 I I a+c+f- 0403 90 39 04-2 7744 I a+c+f 0403 90 51 04-2 7744 \ a+c 0403 90 53 04-2 7744 I a+c 0403 90 59 04-2 7744 \ a+c 0403 90 61 04-2 7744 \ a+c+f 0403 90 63 04-2 7744 a+c+f 0403 90 69 04-2 7744 \ a+c+f 26. 3 . 90 Official Journal of the European Communities No L 79/ 15 CN code Additionalcode Notes Positive i Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc Table 100 kg a + c a+ c a + c a + c a + c a + c a+c+f a+c+f a+c+f a+c+f : a+c+f a+c+f 15,811 16,206 18,523 18,986 22,913 23,486 35,691 36,583 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04*7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 34-10 34-10 34-10 34-10 b x coef b x coef b x coef b 26,789 30,588 18,417 23,967 8,372 12,177 30,588 23,967 12,177 30,588 41,475 10,999 16,133 23,475 No L 79/ 16 Official Journal of the European Communities 26. 3 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  I 0406 30 10 04-10 7239 Il 27,839 l 0406 30 31 04-10 7235  04-10 7236 10,999 l 04-10 7237 l 16,133 l 04-10 7238 I. \ 23,475 0406 30 39 04-10 7235  04-10 7238 \ 23,475 04-10 7239 l \ 27,839 0406 30 90 I Il 27,839 0406 40 00 04-11 7240 = 04-11 7241 \ 28,954 0406 90 11 04-12 7242 \ 23,967 04-12 7243 l  \ 04-12 7244 \ 26,789 l 1 04-12 7245 30,588 04-12 7246 l 18,417 04-12 7247 l 23,967 0406 90 13 04-13 7248 II  04-13 7250 \ 35,800 0406 90 15 04-13 7248 l  - l 04-13 7250 II 35,800 0406 90 17 04-13 7248 l  04-13 7249 \ 23,967 \ 04-13 7250 \ 35,800 \ 0406 90 19 I l  l 0406 90 21 04-14 7251 l  04-14 7252 \ \ 32,805 0406 90 23 04-15 7254 l L  04-15 7255 l 26,789 04-15 7256 I 30,588 04-15 7257 \ 18,417 04-15 7258 l 23,967 l 0406 90 25 04-15 7254 l '  04-15 7255 I 26,789 l 04-15 7256 I 30,588 04-15 7257 l 18,417 04-15 7258 I 23,967 0406 90 27 04-15 7254 I  l 04-15 7255 I 26,789 04-15 7256 I 30,588 04-15 7257 I 18,417 l 04-15 7258 \ 23,967 » \ 0406 90 29 04-15 7253 I  I 04-15 7254 I  04-15 7255 \ 26,789 No L 79/ 1726 . 3 . 90 Official Journal of the European Communities ||I Positive Negative CN code Table Additionalcode Notes Germany DM " Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ ||IlIIIl  100 kg  0406 90 29 04-15 7256 30,588 04-15 7257 Il 18,417 04-15 7258 \ \ 23,967 0406 90 31 04-15 7253  04-15 7254 Il  04-15 7255 II 26,789 l 04-15 7256 30,588 04-15 7257 \ 18,417 04-15 7258 23,967 0406 90 33 - 04-15 7253 Il  I 04-15 7254 \  - 04-15 7255 Il 26,789 04-15 7256 Il 30,588 04-15 7257 Il 18,417 04-15 7258 Il 23,967 0406 90 35 04-16 7259  04-16 7274 Il 26,789 I 04-16 7277 Il 30,588 I 04-16 7278 \ 18,417 04-16 7279 Il 23,967 0406 90 37 04-16 7259 Il  I 04-16 7274 26,789 . 04-16 7277 30,588 04-16 7278 l 18,417 04-16 7279 \ Il 23,967 &gt; 0406 90 39 04-15 7254  04-15 7255 \ 26,789 \ 04-15 7256 \ 30,588 04-15 7257 \ Il 18,417 04-15 7258 \ 23,967 0406 90 50 04-15 7253 I Il ' 04-15 7254 \  04-15 7255 I Il 26,789 04-15 7256 l Il 30,588 04-15 7257 I 18,417 04-15 . 7258 \ 23,967 0406 90 61 \ I  / 0406 90 63 \ \ I l  0406 90 69 \ l l 41,475 0406 90 71 04-8 7226 I l  \ 04-8 7227 I \ 26,789 \ 04-8 7228 I \ 30,588 I 04-8 7229 \ l 18,417 04-8 7230 I l 23,967 0406 90 73 04-16 7259 \  No L 79/ 18 Official Journal of the European Communities 26. 3 . 90 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain ' United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  26,789 30,588 18,417 23,967 26,789 30,588 18,417 23,967 26,789 30,588 18,417 23,967 26,789 30,588 18,417 23,967 26,789 30,588 18,417 23,967 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16. 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 26,789 30,588 18,417 23,967 26,789 30,588 18,417 23,967 8,372 12,177 8,372 12,177 30,588 23,967 26. 3 . 90 Official Journal of the European Communities No L 79/ 19 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  l 0406 90 97 04-8 7232 \ 12,177 0406 90 99 04-8 7226 Il  \ 04-8 7228 \ 30,588 04-8 7230 23,967 04-8 7232 Il 12,177 2309 10 15 23-14 7553 II 2,733 23-14 7554 li 5,467 23-14 7555 Il| 8,200 23-14 7556 10,250 \ l 23-14 7557 \ 11,480 23-14 7558 Il 12,300 23-14 7579 \ 4,309 23-14 7580 Il 8,618 23-14 7581 12,927 23-14 7582 Il 16,159 23-14 7583 18,098 l 23-14 7584 \ 19,390 l I 23-14 7885 Il  2309 10 19 23-14 7553 \ 2,733 23-14 7554 IlIl 5,467 \ 23-14 7555 Il 8,200 \ 23-14 7556 10,250 23-14 7557 11,480 23-14 7558 12,300 23-14 7579 4,309 23-14 7580 Il 8,618 I 23-14 7581 I I-I 12,927 23-14 7582 l 16,159 l 23-14 7583 \ 18,098 l 23-14 7584 \ 19,390 23-14 i 7885 Il  l 2309 10 39 23-14 7553 2,733 \ 23-14 7554 l 5,467 I 23-14 . 7555 l \ 8,200 23-14 7556 \ 10,250 23-14 7557 Il 11,480 l 23-14 7558 \ 12,300 23-14 7579 I 4,309 23-14 7580 \ 8,618 23-14 7581 l 12,927 23-14 7582 \ l 16,159 l 23-14 7583 I l 18,098 23-14 7584 l 19,390 23-14 7885 \  2309 10 59 23-14 7553 : \ 2,733 I No L 79/20 Official Journal of the European Communities 26, 3 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg 2309 10 59 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 2309 10 70 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 5,467 8,200 10,250 11,480 12,300 4,309 8,618 12,927 16,159 18,098 19,390 2,733 5,467 8,200 10,250 11,480 12,300 4,309 8,618 12,927 16,159 18,098 19,390 2,733 5,467 8,200 10,250 11,480 12,300 4,309 8,618 12,927 16,159 18,098 19,390 2,733 5,467 8,200 10,250 11,480 12,300 4,309 23-14 7583 23-14 7584 23-14 7885 2309 90 35 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 2309 90 39 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 26 . 3 . 90 Official Journal of the European Communities No L 79/21 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United - Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l  100 kg  2309 90 39 23-14 7580 8,618 23-14 7581 II 12,927 23-14 7582 li 16,159 23-14 7583 lil 18,098 23-14 7584 I 19,390 23-14 7885 li  2309 90 49 23-14 7553 li 2,733 23-14 7554 \ 5,467 23-14 7555 Il ' 8,200 23-14 7556 \\ 10,250 23-14 7557 IIl 11,480 \ 23-14 7558 liI 12,300 23-14 7579 li\ 4,309 23-14 7580 l 8,618 23-14 7581 Il 12,927 23-14 7582 II 16,159 i 23-14 7583 Il\ 18,098 23-14 7584 Il 19,390 23-14 7885  2309 90 59 23-14 7553 IlI 2,733 - 23-14 7554 Il 5,467 23-14 7555 8,200 23-14 7556 IlI 10,250 23-14 7557 \ 11,480 23-14 7558 I 12,300 23-14 7579 l \ 4,309 23-14 7580 8,618 23-14 7581 I 12,927 23-14 7582 \ 16,159 23-14 7583 I 18,098 23-14 7584 l I 19,390 l 23-14 7885 I  2309 90 70 23-14 7553 \ 2,733 23-14 7554 \ 5,467 23-14 7555 8,200 23-14 7556 \ 10,250 23-14 7557 11,480 23-14 7558 \ 12,300 23-14 7579 I 4,309 23-14 7580 8,618 23-14 7581 \ 12,927 23-14 7582 16,159 23-14 7583 \ 18,098 23-14 7584 1 19,390 23-14 7885  No L 79/22 26. 3 . 90Official Journal of the European Communities I \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal 1 \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc a  % milk fat/100 kg product  0,398 b 0,437 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,184 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,215 e :  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,017 f  % sucrose/100 kg product  0,077 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case , the actual content by weight of these products and the lactose content of the addedwhey. 26 . 3 . 90 Official Journal of the European Communities No L 79/23 PART 7 SECTOR SUGAR Monetary compensatory amounts I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \  100 kg  \ 1701 11 10 17-5 7334 (l) 6,392 181,10 l 17-5 7335 6,392 181,10 1701 11 90 17-5 17-5 7334 7335 (') 6,392 6,392 181,10 181,10 1701 12 10 17-5 17-5 7334 7335 o 6,392 : 6,392 181,10 181,10 1701 12 90 17-5 17-5 7334 7335 (l) 6,392 6,392 181,10 181,10 1701 91 00 17-6 7337 o \ 7,666 229,38 1701 99 10 17-7 7340 Ill 7,666 229,38 1701 99 90 17-7 7340 7,666 229,38 \ Il \  100 kg of dry matter  1702 30 10 17-7 7340 li\ 7,666 235,34 1702 40 10 17-7 7340 \\\ 7,666 , 235,34 1702 60 10 17-7 7340 III 7,666 235,34 I l IlII\  °/o sucrose content and 100 kg net  1702 60 90 17-10 7345 C) 0,0767 2,294 17-10 7346 (T 0,0767 2,294 17-10 7347 O 0,0767 2,294 I I  100 kg of dry matter  1702 90 30 17-7 7340 \ 7,666 235,34 Il\  °/o sucrose content and 100 kg net  1702 90 60 17-11 7349 O 0,0767 2,294 17-11 7350 (J) 0,0767 2,294 17-11 7351 C) 0,0767 2,294 1702 90 71 17-12 7353 (J) 0,0767 2,294 1702 90 90 17-10 17-10 17-8 7345 7346 7347 (J) C) (J) 0,0767 0,0767 0,0767 2,294 2,294 2,294 I l  100 kg of dry matter  2106 90 30 21-5 7419 \ 7,666 235,34 l I  % sucrose content and 100 kg net  2106 90 59 21-6 7423 O 0,0767 2,294 21-6 7424 O 0,0767 2,294 \ 21-6 7425 o 0,0767 2,294 No L 79/24 Official Journal of the European Communities 26 . 3 . 90 I (*) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10. 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article d of Regulation (EEC) No 837/68 (OJ No L 151,30. 6 . 1968 , p. 42). C) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 79/2526. 3 . 90 Official Journal of the European Communities PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts I I I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ i Bfrs/Lfrs Dkr Ut FF Dr £ Irl Esc I \ I  100 kg  0403 10 51 l Il 19,391 0403 10 53 \ 21,568 0403 10 59 30,533 0403 10 91 \ II 2,403 0403 10 93 : \ Il 3,197 0403 10 99 \ 4,843 0403 90 71 l Il 19,391 0403 90 73 \ 21,568 0403 90 79 30,533 0403 90 91 Il 2,403 0403 90 93 \ 3,197 0403 90 99 l l III 4,843 1517 10 10 \ II 4,939 1517 90 10 \ Il 4,939 1704 10 11 \ 4,596 ' 1704 10 19 » Il 4,596 1704 10 91 l 5,147 1704 10 99 5,147 1704 90 51 17-1 * \ 1704 90 55 17-4 * Il 1704 90 61 17-4 * Il\ 1704 90 65 17-4 # Il 1704 90 71 17-4 * * 1704 90 75 17-1 *  \ 1704 90 81 17-2 17-2 » 7632 \ ' 1704 90 99 17-3 17-3 * 7632 \ 1806 20 10 18-1 » 1806 20 30 18-1 » III 1806 20 50 18-1 * I 1806 20 70 18-1 * l 1806 20 90 18-2 * \ 1806 31 00 18-1 * I 1806 32 10 18-4 * 1806 32 90 18-4 * ' 1806 90 11 18-4 * I 1806 90 19 18-1 * \ 1806 90 31 18-1 * l No L 79/26 Official Journal of the European Communities 26 . 3 . 90 Positive Negative Denmark France Greece Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Italy Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 4,030 4,030 3,540 4,030 3,188 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 9060 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 * # 7632 * * * * » * * * ¢ * * » * 7633 7634 * * * * » * 6585 7585 6586 7586 * * 7001 7002 7003 7004 7635 7636 7637 7642 4,586 6,035 3,664 5,499 6,341 7,648 8,929 3,105 4,485 6,416 3,406 i 26 . 3 . 90 Official Journal of the European Communities No L 79/27 |1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||  100 kg  2905 44 19 II 6,209 2905 44 91 II 4,851 2905 44 99 IlIIIll 8,831 3505 10 10 Il Il 3,742 3505 10 90 Il 3,742 3823 60 11 1 II 3,406 3823 60 19 Il Il\ 6,209 3823 60 91 Il 4,851 3823 60 99 8,831  7001   Il 7002 Il 3,105  Il 7003 l 4,485 _ 7004 6,416  l 7005 \   \ 7006 II\ 2,528  7007 Ill 3,977  7008 Il 5,357  Il 7009 7,288   7010 II   Il 7011 II 3,518  II 7012 IlI 4,967  II 7013 Il 6,347  7015 2,930 _ 7016 II\ 4,586  II 7017 II 6,035  7020 \ 2,715  I 7021 4,371  7022 5,820  \ 7023 I 7,200  I 7024 II 9,131  7025 I 3,587  7026 I 5,243  7027 6,692  7028 8,072  I 7029 10,003  l 7030 \ 4,577  \ 7031 I 6,233  I 7032 I 7,682  I 7033 I 9,062  \ 7035 I 5,645  7036 7,301  7037 I 8,750  \ 7040 I 8,144  7041 I 9,800  7042 11,249 No L 79/28 Official Journal of the European Communities 26. 3 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs y Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  &gt; ' 7043 12,629  Il 7044 Il 14,560  Il 7045 Il 9,016  7046 l 10,672 i  Il 7047 12,121  7048 l 13,501  7049 \ 15,432  Il 7050 10,006  Il 7051 11,662  Il 7052 r 13,111  7053 14,491  \ 7055 11,074  \ 7056 \ 12,730  7057 14,179  7060 14,543  7061 I 16,199  7062 I 17,648  7063 I 19,028  7064 I 20,959  Il 7065 \ 15,415  || 7066 \ 17,071  Il 7067 l 18,520  7068 19,900  Il 7069 21,831  \ 7070 \ 16,405  707 i II 18,061  l 7072 19,510  \ 7073 20,890  7075 I 17,473  l 7076 I \ 19,129  \ 7077 \ 20,578  Il 7080 \ 28,310  l 7081 I 29,966  \ 7082 l 31,415  7083 I I 32,795  \ 7084 I L 34,726 . ¢ \ 7085 I 29,182  \ 7086 I 30,838  l 7087 I 32,287  \ 7088 I 33,667  l 7090 I 30,172  7091 I 31,828  7092 I 33,277  7095 I 31,240  7096 \ 32,896 26. 3 . 90 Official Journal of the European Communities No L 79/29 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  7100 (')  7101 C) 2,644 7102 (') 4,093 7103 C) 5,473 7104 O 7,404 7105 O  7106 ( ») 3,516 7107 O 4,965 7108 0) 6,345 7109 C) 8,276 7110 (') 2,850 7111 O 4,506 7112 (') 5,955 7113 C) 7,335 i 7115 O 3,918 7116 O 5,574 7117 ( ») 7,023 7120 (*) 3,703 7121 (') 5,359 7122 (l ) 6,808 7123 O 8,188 7124 O 10,119 7125 O 4,575 7126 (') 6,231 7127 O 7,680 7128 (') 9,060 7129 O 10,991 7130 (') 5,565 7131 O 7,221 7132 (') 8,670  7133 0) 10,050 7135 0) 6,633 7136 C) 8,289 7137 (') 9,738 7140 0) 9,132 7141 (') 10,788 7142 (') 12,237 7143 O 13,617 7144 C) 15,548 7145 (') 10,004 7146 (') 11,660 7147 0) 13,109 7148 0) 14,489 7149 C) 16,420 ' 7150 C) 10,994 No L 79/30 Official Journal of the European Communities 26. 3 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I II  100 kg   Il 7151 O 12,650  bl 7152 O 14,099  7153 O 15,479 - l  7155 O I 12,062  7156 0) 13,718 \  '7157 0 15,167  l 7160 C) 15,531  \ 7161 0 17,187  \\ 7162 0 18,636 \  \ 7163 0 20,016  ' 7164 0) . I 21,947  \ 7165 C) 16,403 7166 0 18,059  l 7167 0 19,508  7168 0 20,888  7169 0 22,819  7170 0 17,393  l 7171 .0 I 19,049  7172 . 0 . 20,498  7173 &lt;l) I 21,878 .  Il 7175 0 I 18,461  l 7176 0 I 20,117  71 77 0 \ 21,566 \  Il 7180 0 I 29,298  li 7181 0 I 30,954  7182 0 32,403  7183 0 33,783 l &lt; 7185 0 30,170  l 7186 0 31,826 l  7187 0 I 33,275  Il 7188 .0 34,655  7190 0 31,160  7191 C) I 32,816  \ 7192 0 34,265  7195 0 32,228  7196 (') I 33,884  7200 C) \ 6,641  7201 0 8,297 l  \ 7202 C) 9,746  7203 0 11,126  Il 7204 0 13,057 l  \ 7205 0 7,513   Il 7206 &lt;l) I 9,169  7207. 0 I 10,618  7208 (') 11,998 26 . 3 . 90 Official Journal of the European Communities No L 79/31 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  7209 C) 13,929 7210 (*) 8,503 7211 (*) 10,159 7212 (') 11,608 7213 O 12,988 7215 0) 9,571 7216 (l) 11,227 7217  (l) 12,676 7220 O 10,641 7221 (') 12,297 7260 0) 15,742 7261 C) 17,398 7262 (') 18,847 7263 O 20,227 7264 (l) 22,158 7265 (') 16,614 7266 (') 18,270 7267 (') 19,719 7268 O 21,099 7269 (l) 23,030 7270 O 17,604 7271 C) 19,260 7272 (') 20,709 7273 (') 22,089 7275 O 18,672 7276 (') 20,328 7300 ( ») 8,841 7301 (') 10,497 7302 O 11,946 7303 C) 13,326 7304 (l) 15,257 7305 (') 9,713 7306 O 11,369 7307 O 12,818 7308 C) 14,198 7309 (') 16,129 7310 O 10,703 7311 O 12,359 7312 (l) 13,808 7313 O 15,188 7315 O 11,771 7316 ( »)- 13,427 7317 C) 14,876 7320 (l) 12,841 7321 (l) 14,497 No L79/32 Official journal of the European Communities 26 . 3 . 90 1 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  100 kg  7360 C) I 17,059 ,  Il 7361 I 18,715  7362 0 20,164  \ 7363 (,) 21,544  7364 23,475  7365 0) 17,931  7366 C) 19,587  7367 C) 21,036  l 7368 22,416  ' 7369 o 24,347  7370 C) 18,921  7371 = 0) 20,577  7372 C) 22,026  7373 C) I 23,406  Il 7375 C) 19,989  7376 C) 21,645  7378 21,059  7400 O 11,019  7401 \ , 12,675  \\ 7402 C) 14,124 7403 o 15,504  7404 C) 17,435  l 7405 (') 11,891 1  7406 c&gt; 13,547  l 7407 /i\ 14,996  Il 7408 16,376  Il 7409 0) 18,307  Il 7410 12,881 7411 C) 14,537  Il 7412 C) 15,986 7413 17,366  7415 13,949 7416 C) 15,605  7417 C) 17,054   7420 C) 15,019 Il 7421 C) 16,675 \ 7460 I 18,182  l 7461 : C) 19,838  7462 C) 21,287  , 7463 C) 22,667 7464 C) 24,598  7465 C) 19,054  7466 20,710  7467 o 22,159  7468 C) 23,539 26. 3 . 90 Official Journal of the European Communities No L 79/33 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc  too kg  7470 O 20,044 7471 C) 21,700 7472 C) 23,149 7475 C) 21,112 7476 C) 22,768 7500 O 12,736 7501 C) 14,392 . 7502 (') 15,841 7503 0) 17,221 7504 (l) 19,152 7505 C) 13,608 7506 O 15,264 7507 C) 16,713 7508 O 18,093 7509 (') 20,024 7510 C) 14,598 7511 (') 16,254 7512 (') 17,703 7513 (l) 19,083 7515 (') 15,666 7516 C) 17,322 7517 (') 18,771 7520 (l) 16,736 7521 (') 18,392 7560 C) . 19,189 7561 O 21,620 7562 O 22,294 7563 O 23,674 7564 (') 25,605 7565 C) 20,061 7566 (') 21,717 7567 O 23,166 7568 C) 24,546 7570 O 21,051 7571 C) 22,707 7572 O 24,156 7575 C) 22,119 7576 (') 23,775 7600 (') 19,243 7601 O 20,899 7602 (') 22,348 7603 (') 23,728 7604 O 25,659 7605 C) 20,115 7606 0) 21,771 No L 79/34 Official Journal of the European Communities 26. 3 . 90 Positive Negative CN code Table , Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  7607 0) 23,220 7608 0 24,600 7609 O 26,531 7610 C) 21,105 7611 (') 22,761 7612 O 24,210 7613 O 25,590 7615 C) 22,173 7616 C) . 23,829 7620 O 23,243 7700 C) 22,184 7701 ( ») 23,840 7702 (l) ' ' 25,289 7703 O 26,669 7705 C) 23,056 7706 O 24,712 7707 (') 26,161 , 7708 C) 27,541 7710 (') 24,046 7711 O 25,702 7712 C) 27,151 7715 0) 25,114 7716 ( ») 26,770 7720 ( ») 20,743 7721 O 22,399 7722 (*) 23,848 7723 C) 25,228 7725 (') 21,615 7726 O 23,271 7727 O 24,720 7728 (*) 26,100 7730 O , 22,605 7731 (') 24,261 7732 (') 25,710 7735 O 23,673 7736 (*) 25,329 7740 (*) 26,669 7741 0) 28&gt;325 7742 C) 29,774 7745 C) 27,541 7746 (') 29,197 7747 0) 30,646 7750 (&gt;) 28,531 7751 (&gt;) 30,187 7758 4,000 26. 3 . 90 Official Journal of the European Communities No L 79/35 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United ' Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ - 100 kg ­  Il 7759 l .\ 5,656   \ 7760 C) 32,595  7761 C) 34,251  Il 7762 C) 35,700  Il 7765 C) 33,467  7766 C) 35,123  7768 l 6,715  Il 7769 IIl 8,371  7770 C) 34,457  Il 7771 0 36,113  \ 7778 , Il 12,144  7779 13,800  7780 0) I 38,522  7781 o 40,178  7785 O 39,394  7786 0) 41,050  7788 18,543 7789 20,199   l 7798 4,988  7799 6,644  l 7800 40,332  7801 \ 41,988  7802 43,437  7805 41,204  l 7806 42,860  7807 l 44,309  7808 l I 7,703  l 7809 I 9,359  l 7810 l 42,194  l 7811 I I 43,850  l 7818 I 13,132  7819 I 14,788  7820 \ 41,320  l 7821 l I 42,976 i  \ 7822 I 44,425  I 7825 I 42,192  I 7826 I 43,848  I 7827 \ 45,297  l 7828 l 19,531  I 7829 \ 21,187  I 7830 I 43,182  I 7831 l 44,838  7838 1 19,742  7840 I   7841 3,631 No L 79/36 Official Journal of the European Communities 26 . 3 . 90 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Il  100 kg ­  Il 7842 *Il\ 5,080  Il 7843 6,460  : Il 7844 8,391   Il 7845 I 2,847  Il 7846 \ 4,503  Il 7847 \ 5,952 Il 7848 \ \ 7,332 Il 7849 \ \ 9,263  7850 3,837  7851 \ I 5,493   7852 \ 6,942  7853 I 8,322  Il 7855 I I 4,905  7856 I 6,561  7857 l 8,010  7858 I 5,975  7859 7,631   Il 7860 \ 3,292 7861 4,948   7862 I 6,397 ' - II 7863 7,777 Il 7864 \ 9,708 : 7865 I \ 4,164 7866 5,820  " 7867 l 7,269 7868 I 8,649 7S69 10,580 7870 l 5,154 Il 7871 \ I 6,810 7872 I 8,259 7873 I 9,639 7875 ' 6,222 7876 l 7,878 7877 I 9,327 Il 7878 I 7,292 7879 I 8,948 - Il 7900 o 4,609 7901 o \ 6,265 . 7902 - I 7,714 7903 I 9,094 7904 I 11,025 Il 7905 I 5,481 II 7906 I I 7,137 ¢ Il 7907 I \ 8*586  I 7908 \ 9,966 26 . 3 . 90 Official Journal of the European Communities No L 79/37 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ II - 100 kg ­  7909 Il 11,897  Il 7910 (') 6,471  Il 7911 0) 8,127  7912 C) 9,576  \ 7913 \\ 10,956  7915 C) 7,539  l 7916 0 9,195  Il 7917 C) 10,644  Il 7918 Il 8,609  \ 7919 li 10,265  7940 0 6,585  \ 7941 C) 8,241  l 7942 IIIl 9,690  7943 I 11,070  l 7944 IIIl 13,001  \ 7945 II 7,457  l 7946 II 9,113  7947 ILIIl 10,562  \ 7948 \ 11,942  \ 7949 13,873  7950 l 8,447 _ l 7951 I II 10,103  7952 Il 11,552  7953 \ 12,932  l 7955 l 9,515  l 7956 l 11,171  7957 II 12,620  - \ 7958 |1Il 10,585 !  l 7959 \ l 12,241  l 7960 C) Il 9,548  l 7961 0 l 11,204  l 7962 I 12,653  \ 7963 \ 14,033  l 7964 I 15,964  l 7965 l l 10,420  I 7966 l l 12,076  I 7967 I 13,525  I 7968 l l 14,905  I 7969 l 16,836  .I 7970 I l 11,410  \ 7971 I l 13,066  I 7972 l \ 14,515  I 7973 l \ 15,895  I 7975 I l 12,478  7976 \ 14,134 No L 79/38 Official Journal of the European Communities 26. 3 . 90 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ ||||l - 100 kg ­ -  Il 7977 15,583  Il 7978 13,548  Il 7979 l 15,204  Il 7980 L 14,816 \  Il 7981 \ I 16,472 l  7982 \ 17,921  II 7983 \ 19,301  l 7984 \ 21,232 l  \ 7985 \ 15,688 l  \ 7986 \ 17,344 l  7987 l 18,793  7988 l 20,173  I 7990 \ 16,678  l 7991 18,334 - l _ \ 7992 19,783 _ \ 7995 l 17,746  \ 7996 l 19,402 Amounts to be deducted _ \ 5lxx 0,465  52xx \ 0,984 _ 53xx l 1,574  54xx 2,176  55xx 3,103  || 56xx 1 4,499  570x 6,981  571x \ 6,981  \ 572x l 9,773  573x II 9,773  574x 12,565  \ 5750 12,565 _ l 5751 \ 12,565  \ 5760 l 15,357  5761 \ 15,357  l 5762 \ 15,357  \ 5765 \ 15,357  \ 5766 15,357  I 5770 \ 15,357  l 5771 15,357  \ 5780 \ 18,150  \ 5781 \ 18,150  \ 5785 l 18,150  \ 5786 \ 18,150  579x 0,465 26 . 3 . 90 Official Journal of the European Communities No L 79/39 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc - 100 kg ­  5808 I 0,465  5809 0,465  5818 I 0,465  5819 l 0,465  \ 582x \ 0,465  1 5830 0,465  5831 I 0,465  \ 5838 \ 0,984  \ 584x I 0,984  \ 585x I 0,984  \ 586x \ 1,574  \ 587x I 1,574  l 590x I 2,176  591x I 2,176  l 594x I 3,103  \ 595x \ 3,103  \ 596x 4,499  l 597x 4,499  \ 598x I 6,981  \ 599x 6,981 ' Amounts to be deducted 61xx 0,346  Il 62xx 0,732  l 63xx 1,171  l 64xx Il 1,619  l 65xx 2,309  l 66xx 3,348  670x \ 5,196  671x 5,196  \ 672x I 7,274  673x II 7,274  l 674x 9,352  l 6750 II 9,352  l 6751 II 9,352  l 6760 I 11,430  l 6761 I 11,430  l 6762 I 11,430  l 6765 I 11,430 ' l 6766 I 1 1,430  \ 6770 11,430  l 6771 I 11,430  - l 6780 I 13,508  l 6781 \ 13,508 No L 79/40 Official Journal of the European Communities 26 . 3 . 90 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc I II  100 kg - '  6785 Il 13,508  6786 13,508  II 679x Il 0,346 |1 6808 IlI 0,346  II 6809 0,346  6818 0,346  6819 Il 0,346  682x IlI 0,346  6830 Il 0,346  6831 II 0,346  II 6838 IlI 0,732  Il 684x Il 0,732  Il 685x Il 0,732  II 686x II 1,171  II 687x Il 1,171  690x Il - 1,619  II 691x IlI 1,619 -   II 694x Il 2,309  695x Il 2,309  696x Il 3,348  697x IlI 3,348  II 698x III 5,196  - Il 699x Il\ 5,196 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x: representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188, 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 26. 3 . 90 Official Journal of. the European Communities No L 79/41 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I I liI Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark ¢ Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2007 91 10 2007 99 10 200799 31 2007 99 33 2007 99 35 200799 39 20-4 20-5 20-5 20-5 20-5 20-5 7385 7387 7387 7387 7387 7387 - 100 kg ­ 3,833 3,833 3,833 3,833 3,833 3,833 No L 79/42 Official Journal of the European Communities 26. 3 . 90 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM F1 Pta £ 100 kg 1509 10 10 15-1 7298 15-1 7299 15-1 7314 150910 90 15-2 7709 15-2 7713 15-2 7714 1509 90 00 15-3 7717 15-3 7718 14,994 14,994 10,498 16,601 12,105 12,105 16,493 11,997 11,997 6,348 6,348 1,853 7,745 3,249 3,249 15-3 7719 1510 00 10 15-4 7724 15-4 7729 15-4 7733 1510 00 90 15-5 7734 15-5 7737 15-5 7738 26 . 3 . 90 Official Journal of the European Communities No L79/43 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,147 _ _ 1,010 __ 1,240 0,978  Milk and milk products  1,185   1,010  1,240  0,978  Pigmeat _  1,111   .  1,014     Sugar " ¢   1,194   1,010   1,069  0,988 1,021  Cereals   1,194   1,015  1,069  0,988  Eggs and poultry and albumins  :  1,150 "    1,160    Wine  \ I   1,034 \  ¢  Processed products (Regulation I Il II \ Il\ \ (EEC) No 3033/80): IIIlIlII\ Il\ Il\ Il  to be applied to charges   1,185    1,010  1,240  0,978 1,021  to be applied to refunds : IIIl I Ill Il \  cereals   1,194   1,015  - 1,069  0,988  milk    1,185   1,010  1,240  0,978  sugar   1,194   1,010  1,069   0,988  Jams and marmalades (Regulation (EEC) No 426/86) 1,194 _ _ _ _  Olive oil sector   1,109        ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 I 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,75662 56,6834 55,2545 48,2868 Dkr 0,509804 10,4829 10,2187 8,93008 DM 0,133651 2,74823 2,67895 2,34113 FF , 0,448248 9,21718 8,98483 7,85183 F1 0,150591 3,09654 3,01849 2,63785 £ Irl 0,0498895 1,02586  0,873900 £ 0,0486320  0,974790 0,851869 Lit  2 056,27 2 004,43 1751,67 Dr 12,6487 260,092 253,535 221,564 Esc 11,8117 242,880 236,757 206,902 Pta 8,56457 176,110 171,671 150,023 No L 79/44 Official Journal of the European Communities 26 . 3 . 90 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance C Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries, from 26 March 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 United Kingdom 1 Cereals Sugar ( Beef and veal Pigmeat Eggs and poultry &lt; Milk and milk products Olive oil 0,961058 0,961058 0,945952 0,943508 0,950734 0,958751 0,924598 the beginning of the 1990/91 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0 0 0,613884 0 0 0,613884 0 0 Portugal Sugar Olive oil 0 0 I D Subject to the provisions of Article 7 (1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries, from 26 March 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,961058 0,961058 0,945952 0,943508 0,950734 0,958751 0,924598 the beginning of the 1991 /92 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0 0 0,115145 0 0 0,115145 0 0 Portugal Sugar Olive oil 0 0